Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/31/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments


35 USC§ 101

Applicant’s arguments filed on 07/18/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection necessitated by the amendments.
The examiner submits that the abstract idea of mathematical relationships is correctly identified based on the disclosure. The applicant’s arguments regarding Thales that refer to eligibility are moot in view of new ground of rejection necessitated by the amendments.


35 USC§ 103
Applicant’s arguments (p.9) filed on 07/18/2022 with respect to claim 1 have been fully considered but are moot because the new ground of rejection necessitated by the amendments.
Applicant's arguments (p.9) with respect to “calculating danger degree” have been fully considered but they are not persuasive. The applicant argues with regards to Embutsu : “The danger priority number disclosed in Embutsu is different from a danger degree with respect to a failure of the facility according to claim 1”
The examiner submits that Embutsu discloses the limitation “calculating and applying danger degree with respect to a failure” (NFOA, p.16). 
According to MPEP 2144.IV: The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original). 
The former claim 7 disclosing the limitation “calculating and applying danger degree with respect to a failure” was rejected based on the combination of the references as applied.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 8 – 11, 15 – 18, and 21 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A state estimation apparatus comprising: a receiver that communicatively connects to a sensor that measures a current flowing through a facility to acquire digital waveform data of the current; a storage; a processor; and a memory storing program instructions executable by the processor, wherein the processor is configured to: obtain time series data of the current from the receiver and store the time series data in the storage to extract, from the time series data stored in the storage, a time segment of an analysis target; and estimate a change with time of a state of the facility, based on the time series data corresponding to the extracted time segment stored in the storage, wherein, in estimating the change with time of the state of the facility, the processor is configured to: calculate time series data of a danger degree with respect to a failure of the facility, using the time series data of current information of the facility corresponding to the extracted time segment, based on relation between the danger degree with respect to a failure of the facility and the current information of the facility, and apply, to the time series data of the danger degree with respect to a failure of the facility, corresponding to the extracted time segment, a filtering process corresponding to a time constant for a change with time of a state of an estimation target to estimate the change with time of the state of the facility and output the estimated change with time of the state of the facility, according to which, providing maintenance information on the facility.
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping and the mathematical concepts grouping. 
For example, the limitation “extract, from the time series data stored in the storage, a time segment of an analysis target” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III), while the limitations “estimate a change with time of a state of the facility, based on the time series data corresponding to the extracted time segment stored in the storage” “wherein, in estimating the change with time of the state of the facility… calculate time series data of a danger degree with respect to a failure of the facility, using the time series data of current information of the facility corresponding to the extracted time segment, based on relation between the danger degree with respect to a failure of the facility and the current information of the facility, and apply, to the time series data of the danger degree with respect to a failure of the facility, corresponding to the extracted time segment, a filtering process corresponding to a time constant for a change with time of a state of an estimation target to estimate the change with time of the state of the facility” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Also, “calculating time series data of a danger degree with respect to a failure of the facility” falls into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (mitigating risk).
Claims 8 and 15 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: A receiver connected to a sensor, a storage, a memory storing program instructions, and (obtaining) time series data of a current flowing through a facility, and outputting maintenance information;
In Claim 8: Computer and similar additional elements as claim 1;
In Claim 15: A non-transitory computer readable medium and similar additional elements as claim 1. 
The preambles:  " A state estimation apparatus comprising: a processor” (Claim 1); “A computer-based state estimation method of a facility, comprising” (Claim 8), and “a non-transitory computer readable medium storing a program” (Claim 15) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. 
Receiver connected to a sensor and step of obtaining time series data of the current (Claim 1, 8 and 15) represent a generically recited (non-meaningful) mere data gathering activity necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements such as data storage, a processor and a memory storing program instructions (Claim 1, and similarly in claims 8 and 15), computer (Claim 8) and a non-transitory computer readable medium (Claim 15) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines.
A step of outputting maintenance information a generically recited (non-meaningful) insignificant extra-solution activity.
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record including references in this rejection as well as 
in the submitted IDS dated 05/31/2019 (For example, from the prior art of record, Imamura and Tabata discloses apparatus that includes a processor, memory storage, and (obtaining) time series data related to an operation of a facility; Matsuzaki and Osada discloses outputting maintenance information of a facility).		
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-4, 21; 9-11, 22; and 16-18, 23; provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (JP 2012128583 A), hereinafter ‘Imamura’, in view of Hamamatsu et al. (FR 2820920 A1), hereinafter ‘Hamamatsu’, in further view of in view of Embutsu et al. (JP 4347864 B2),hereinafter ‘Embutsu’; and further in view of Kenneth Emigholz (WO 2008106071 A1), hereinafter ‘Emigholz’.

With regards to Claim 1, Imamura discloses A state estimation apparatus comprising: a storage; a processor; and a memory storing program instructions executable by the processor; wherein the processor is configured to: obtain time series data and store the time series data in the storage; estimate a change with time of a state of the facility (the plant abnormality detection apparatus 100 includes a CPU 911 (also referred to as a central processing unit, a central processing unit, a processing unit, an arithmetic unit, a microprocessor, a microcomputer, and a processor) that executes a program; The CPU 911 is connected to the ROM 913; a program group 923, and a file group 924 are stored in the magnetic disk device 920 or the ROM 913. The programs in the program group 923 are executed by the CPU 911, p.16-17; The plant time-series database 101 is a database that stores a plurality of time-series data obtained by sequentially observing the equipment and the like of an abnormality detection target over time, p.3; The input / output data candidate pair estimation unit 102 extracts time-series data from the plant time-series database 101, p.8); extract, from the time series data stored in the storage, a time segment of an analysis target (the data change segment extraction unit 103 is segment data in which the input time series data is segmented by time for each change type indicating how the value of the input time series data changes, p.3); output the estimated change with time of the state of the facility, according to which, providing maintenance information on the facility (As a result, plant maintenance personnel and analysts can quickly and easily refer to time-series data classifications related to equipment abnormalities, together with input / output correspondences, p.16).
 However, Imamura does not specifically disclose a receiver that communicatively connects to a sensor that measures a current flowing through a facility to acquire digital waveform data of the current; calculating time series data of a danger degree with respect to a failure of the facility based on relation between the danger degree with respect to a failure of the facility and the current information of the facility, and apply a filtering process corresponding to a time constant for a change with time of a state of an estimation target to estimate the change with time of the state of the facility.
Hamamatsu discloses a receiver that communicatively connects to a sensor that measures a current flowing through a facility to acquire digital waveform data of the current; providing maintenance information (Current sensing means (CT) 27-1 and 27-2 may include current transformers which use Rogowski coils or iron core coils or electric current sensors of the optical conversion type which use the effect from Faraday for example, p.37; As explained above, the fuser 39-1 receives the digital data corresponding to the detected currents and the detected voltages of the substation main circuit components as output from the sensor units 28-1 to 28-n via point-to-point communication lines 38-1 to 38-n, p.41; Alternatively, the fuser 39-2 can send standard time signals for synchronization and standard time data to sensor units 28b-1 to 28b-n and sensor units 28b-1 to 28b -n can use standard time signals for synchronization as interrupt signals and can process standard time data in series, p.45).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Hamamatsu, to utilize a receiver connected with sensor for collecting data on current as a known indicator of a facility load to estimate a state of a facility to monitor and protect facility components and reduce the replacement cost by taking remedial maintenance steps as early as possible.
Embutsu discloses calculating and applying danger degree with respect to a failure (FIG. 7 shows an example of the risk priority number stored in the maintenance / inspection database 270. In the case of the top row in FIG.7, “danger priority number = 0.2 × 10 −2” is calculated using the failure occurrence probability, the influence degree, the risk, and the detection degree shown in FIG. It is stored in the database 270. In the present embodiment, as described above, the risk priority number is calculated and stored in the maintenance inspection database 270. The greater the risk priority number, the greater the degree of danger. Therefore, the priority can be set using this risk priority number. Moreover, it can be used for maintenance and inspection of equipment in the membrane processing facility, p.16).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, in further view of Uchida, further in view of Emigholz  and also in view of Embutsu, to calculate and apply a danger degree to the extracted time series data with respect to failure, so that the preventative maintenance management efficiency and plant performance is improved.
Emigholz discloses applying a filtering process corresponding to a time constant (The exponential filter constant should be selected to be between 1-3 times the dominant time constant of the process which affects the quality. This can be estimated from the SISO models built in step 13. As is shown in Figure 10, the quality measurement will respond with 64% to 95% of its final response to a process change after 1 - 3 time constants respectively. Choosing time constants shorter than this will amplify the high frequency noise while decreasing the signal strength. Choosing time constants longer than this will amplify low frequency persistent disturbances. Filter constants in the 1-3 time constant range improve the signal to noise ratio the most [0100]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Hamamatsu, in further view of Embutsu, and further in view of Emigholz, to apply a filtering process, on the extracted current time series data, corresponding to a time constant, to accurately estimate any sudden fluctuation of the state of the facility and/or frequency content to accurately diagnose maintenance needs or make maintenance decisions. 


With regards to Claim 8, Imamura in view of Hamamatsu, in further view of Embutsu, and further in view of Emigholz, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 15, Imamura in view of Hamamatsu, in further view of Embutsu, and further in view of Emigholz, discloses the claimed limitations as discussed in Claim 1.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Katsukura et al. (JP 2013044736 A), hereinafter ‘Katsukura’.

With regards to Claim 2, Imamura in view of Hamamatsu, in further view of Embutsu, and further in view of Emigholz, discloses the claimed invention as discussed in Claim 1.
However, Imamura does not specifically disclose the processor is configured to exclude, from the time series data, a time segment corresponding to an operating mode that is not affected by a change with time.
Katsukura discloses excluding a time segment corresponding to an operating mode (To remove a normal current component (commercial frequency component) other than a harmonic from pressure. Thereafter, the harmonic current measuring unit 210 calculates an average of 100 periods for 1 periods of current waveform using an analog processor or the like. Thus, only the harmonic current is extracted from the measurement current [0016]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz,, and further in view of Katsukura, to configure the apparatus processor to exclude time series data of operating mode that has not been affected with change of time, to reduce the amount of unnecessary data so that the probability of accurate detection is improved as well as the data processing speed and operational efficiency.


With regards to Claim 9, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Katsukura, discloses the claimed limitations as discussed in Claims 2 and 8.


With regards to Claim 16, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Katsukura, discloses the claimed limitations as discussed in Claims 2 and 15.


Claims 3-4,10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of N Uchida (WO 2013157031 A1), hereinafter ‘Uchida’.

With regards to Claim 3, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Katsukura, discloses the claimed limitations as discussed in Claims 1 and 2.
However, Imamura does not specifically disclose excluding time series data segment based on operation history information of the facility.
Uchida discloses excluding data based on operation history information (If the corresponding time zone is not found, check with the user if there is a device that can be stopped for a certain period of time. Create an environment suitable for registration by having the user stop one or more devices. This causes the user to, for example, present a device list and specify an arbitrary device (step 704). When any device is specified, after removing the information of the specified device from the measurement history, the device that has been operating for a certain period of time or more, the operation mode is the same, p.11-12).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of Uchida, to exclude time series data segment of non-affected operating mode, based on facility operation history and sampling time of the measured digital data of current, to reduce unnecessary amount of data  so that the data processing speed and abnormality detection accuracy is improved.


With regards to Claim 10, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of Uchida, discloses the claimed limitations as discussed in Claims 3 and 8.


With regards to Claim 11, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of Uchida, discloses the claimed limitations as discussed in Claims 3 and 8.


With regards to Claim 17, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of Uchida, discloses the claimed limitations as discussed in Claims 3 and 15.


With regards to Claim 4, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of Uchida, discloses the claimed limitations as discussed in Claim 3.


With regards to Claim 18, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, Katsukura, and further in view of Uchida, discloses the claimed limitations as discussed in Claims 3 and 16.


Claims 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Douglas K. Lee (US 8560134 B1), hereinafter ‘Lee’.

With regards to Claim 21, Imamura in view of Hamamatsu, in further view of Embutsu, and further in view of Emigholz, discloses the claimed limitations as discussed in Claim 1.
However, Imamura does not specifically disclose state estimation by machine learning.
Lee discloses state estimation by machine learning (At server 106, the data is analyzed using advanced statistical and machine learning techniques for extracting detailed usage information and for generating specific energy saving measures, col.5, Lines 27-31; Update load k's database with the newly determined load instance recognition data (716), e.g. mean, variance, and time estimation of each state, col.13, Lines 50-55; An embodiment provides a program flow in which the classification/search algorithm for recognizing appliances, i.e. loads, within a particular signal, i.e. events x, described hereinabove is used. It should be appreciated that other algorithms for recognizing particular loads for events can be contemplated and that the particular classification/search algorithm referred to hereinbelow is by way of example and is not meant to be limiting. Other types of pattern recognition algorithms may include neural network, wavelet analysis, spectral analysis, transient analysis, support vector machine (SVM), etc. col.14, Lines 20-35).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Lee, to estimate the change with time of the state of a facility by a machine learning with respect to a state of the facility and current information of the facility, to enable specific data manipulation techniques and enable specific features such as energy saving of the facility loads (Lee).


With regards to Claim 22, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Lee, discloses the claimed limitations as discussed in Claims 8 and 21.


With regards to Claim 23, Imamura in view of Hamamatsu, in further view of Embutsu, Emigholz, and further in view of Lee, discloses the claimed limitations as discussed in Claims 15 and 21.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dai et al. (CN102521667A) discloses calculating malfunction probability (i.e. danger degree, added by examiner) with respect to a failure using current information. 
Shinya et al. (JP2014041565A) discloses state estimation of time-series data by using Noises Normalized Unsented Kalman Filter & URTS Smoother.

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863            

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863